Citation Nr: 0312364	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  00-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for essential 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1981 to June 
1983.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied the above claim. 

In December 2000, the veteran appeared at the Buffalo RO and 
testified at a personal hearing before a Decision Review 
Officer (DRO).  A transcript of the hearing is of record.


FINDING OF FACT

The veteran's hypertension is not characterized by diastolic 
blood pressure of predominantly 110 or more, or systolic 
pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an increased evaluation for essential 
hypertension, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
I. Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the VCAA in a February 
2002 development letter, which also informed him of the type 
of information and evidence necessary to substantiate his 
claim and of who is responsible for producing evidence.  He 
was previously notified of the criteria for a higher rating 
and the reasons for the denial of his claim by means of the 
discussion in the August 2000 statement of the case (SOC).  
The veteran has been informed, therefore, of what the 
evidence needs to show in order for an increased rating to be 
granted.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's available VA 
treatment records, as requested, and he has not reported that 
he received non-VA treatment for hypertension.  Although the 
record suggests that there are outstanding Social Security 
Administration (SSA) records, they are not relevant to the 
present claim.  As noted, the veteran has only received VA 
treatment for hypertension.  The veteran stated SSA conducted 
its own medical examination, but he noted that the 
examination revealed a learning disability.  See Veteran's 
statement received October 13, 2000.  Moreover, the SSA 
disability claim, dated in May 1999, includes a log of blood 
pressure entries.  Even if the SSA disability examiner had 
recorded unusually high blood pressure readings, those 
readings would be of limited probative value in view of the 
extensive history of diastolic and systolic blood pressure 
readings of record which are far more probative of the 
predominant level of disability.  The representative's May 
2002 and February 2003 submissions identified no pertinent, 
outstanding evidence.  Therefore, all relevant medical 
records referenced by the veteran have been obtained.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has afforded the veteran hypertension 
examinations in May 1999 and April 2001.  The results of 
these examinations, as well as findings from VA treatment 
records dated through 2002, have been associated with the 
claims file and adequately present the current level of 
disability, such that reexamination is not required.  See 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); VAOPGCPREC 
11-95. 

The duty to notify and assist has been met, and further 
development and/or remand is not warranted.  Although the 
appeal commenced prior to the enactment of the VCAA, this is 
not a case in which the VCAA has been applied in the first 
instance, as evidenced by the RO's consideration of the claim 
in the February 2002 SSOC.


II.  Increased evaluation for hypertension 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of usually of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A 10 percent evaluation is assignable for diastolic blood 
pressure of predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation is assignable for 
diastolic blood pressure of predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  38 
C.F.R. § 4.104, DC 7101 (2002).

The evidence in this case demonstrates that the veteran's 
hypertension is currently no more than 10 percent disabling.  
The veteran has reported and the medical records demonstrate 
he is treated for hypertension with medication, to include 
prescribed Atenolol and Nifedipine, which have been 
relatively successful in controlling his blood pressure.  
See, e.g., December 2000 Hearing Transcript, p. 8.  Diastolic 
and systolic readings fail to even remotely approach the 
criteria for the next higher evaluation of 20 percent.  In 
fact, that the evidentiary record establishes continuous 
medication treatment for hypertension appears to be the only 
supportable basis for the currently assigned 10 percent 
evaluation.  The diastolic and systolic pressure findings of 
record from 1997 to 2002 fail to satisfy the alternative 
criteria for a 10 percent evaluation, as diastolic pressure 
has predominantly been documented as less than 100 and 
systolic pressure has predominantly been documented as less 
than 160.  In 1997, readings included 120/70, 136/88, 124/76, 
and 130/96.  In 1998, 155/88, 156/84, 140/76, 125/91, 135/88, 
132/86, and 130/90.  In 1999, 150/100, 180/97, 130/80, 
120/80, 138/90, 125/85, 125/83, and 140/90.  In 2000, 120/80, 
152/93, and 118/84.  In 2001, 136/86, 138/82, 140/88, 
156/100, and 130/88.  In 2002, 140/86 and 138/82.  Although 
the dates are unclear, the blood pressure recordings taken by 
the veteran, as presented on the SSA disability application, 
show a systolic reading of no higher than 153 and a diastolic 
reading no higher than 89.

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
rating criteria for hypertension only involve an assessment 
of the predominant systolic and diastolic pressure readings 
of record.  See 38 C.F.R. § 4.104, DC 7101.  Accordingly, the 
documented blood pressure readings of record were the only 
medical findings considered in concluding that an increased 
evaluation in excess of 10 percent for hypertension is not 
appropriate. 
  
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation in the February 2002 SSOC.  
Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.  The Board 
finds no evidence of an exceptional disability picture in 
this case.  The schedular evaluation for hypertension is not 
inadequate.  A higher rating is available under the 
appropriate diagnostic code.  The veteran has not required 
any recent periods of hospitalization for residuals of his 
service-connected hypertension, and there is no evidence in 
the claims file to suggest that marked interference with 
employment is the result of the service-connected disability.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  The disability 
is appropriately rated under the schedular criteria.


ORDER

Entitlement to an increased evaluation for essential 
hypertension, currently evaluated as 10 percent disabling, is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

